DETAILED ACTION
 	This Office Action is in response to the amendment filed on 01/04/2021 in which Claims 1, 3, 6, 11, and 13 are currently amended; claims 2-4, 5, 7-10, 12, and 14-15 are original; and claims 16-20 are added. Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 01/04/2021, applicant’s arguments in pages 7-9 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..while Turgeman discusses differentiating a genuine new user from an attacker, nothing in Turgeman teaches or suggests "providing a recommendation for the password based on the data structure." (Emphasis added.) Furthermore, modifying Turgeman to provide such a recommendation for the password would undermine the purpose of the invention of Turgeman, namely to differentiate legitimate users from attackers”. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 10/05/2020 are hereby withdrawn. 


Allowable Subject Matter
2.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 6, and 11 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
 	Specifically, the substances of applicant’s arguments in pages 7-9 of the REMARKS filed on 01/04/2021 have been fully considered and are persuasive as cited herein: “..while Turgeman discusses differentiating a genuine new user from an attacker, nothing in Turgeman teaches or suggests "providing a recommendation for the password based on the data structure." (Emphasis added.) Furthermore, modifying Turgeman to provide such a recommendation for the password would undermine the purpose of the invention of Turgeman, namely to differentiate legitimate users from attackers”. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Turgeman et al. (US PG Pub No. US 20180160309 A1, prior art on the record) discloses methods for detecting the identity of a user of an electronic device; for determining whether or not an electronic device is being used by a fraudulent user or by 
 Further, Turgeman et al. discloses the method of detecting user identity, differentiating between users of a computerized service, and detecting a possible attacker (Turgeman, Paragraph 0016).
 	Furthermore, Yoma discloses a large-scale attendance, productivity, activity and availability biometric control method over telephone networks for individuals client users at work places. By making use of the individual identity (ID) verification with voice it is possible to register the permanence, entrance and exit times of employees. Also, it allows to registering and keeping records of the performed activity type. To achieve the above purposes, the system is able to receive inbound calls, and to make intelligent outbound calls. An active control on employees results from the method proposed here. 
 	The current identity verification procedure with voice was designed to operate with limited enrolling data and short verification utterances in order to make possible the deployment of the large-scale attendance, productivity, activity and availability biometric control method are proposed here: an equalization method that makes use of the fact that, for a given user, enrolling and verification are done from the same telephone number; and, an unsupervised intra-speaker and noise compensation technique (Yoma, Col. 2, lines  10-30)
	In view of the foregoing, the prior arts of records either alone or in combination, do not disclose these specific limitations “.. transmitting the data structure to a requesting application for use by the requesting application in prompting the end user to 
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 6, and 11 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498